Order reversed upon the law and the facts, with ten dollars costs and disbursements to the appellants, and motion denied, with ten dollars costs. We are of opinion that the conduct of the judgment debtors did not constitute contempt of court. Their failure to appear on October seventeenth was waived by the stipulation made the next day and the subsequent appearances and examinations. The undisputed fact is that it was agreed they should not appear on November eleventh. The testimony was signed when directed by the court, and there was no violation of any order of the court or referee in respect thereto or in reference to the shares of the capital stock of the Wilkenfeld Bottle Company, Inc. Lazansky, P. J., Rich, Young, Scudder and Tompkins, JJ., concur.